        Case 1:18-cv-00637-RP Document 117-3 Filed 11/10/20 Page 1 of 2


                                                      United States Department of State
                                                      Bureau of Political-Milita,y Affairs
                                                      Directorate q/Defense Trade Controls
                                                      Wasfongton, D.C. 20522-0112


                                                                          July 27, 2018

Mr. Cody R. Wilson, Defense Distributed, and Second Amendment Foundation, Inc.
c/o Mr. Matthew A. Goldstein
Snell & Wilmer
One South Church Avenue
Suite 1500
Tucson, AZ 85701-1630

RE:   Directorate of Defense Trade Controls Approval of Certain Files for Public Release

Dear Mr. Wilson, Defense Distributed, and Second Amendment Foundation, Inc.:

       This letter is provided in accordance with section 1(c) of the Settlement Agreement in the
matter of Defense Distributed, et al., v. US. Department of State, et al., No. 15-cv-372-RP
(W.D. Tx.) (hereinafter referred to as "Defense Distributed'). As used in this letter,

       - The phrase "Published Files" means the files described in paragraph 25 of Plaintiffs'
       Second Amended Complaint in Defense Distributed.
       - The phrase "Ghost Gunner Files" means the files described in paragraph 36 of
       Plaintiffs' Second Amended Complaint in Defense Distributed.
       - The phrase "CAD Files" means the files described in paragraph 40 of Plaintiffs' Second
       Amended Complaint in Defense Distributed.

        The Department understands that Defense Distributed submitted the Published Files,
Ghost Gunner Files, and CAD Files to the Department of Defense's Defense Office of
Prepublication and Security Review (DOPSR) in 2014 to request review for approval for public
release pursuant to International Traffic in Arms Regulations (ITAR) § 125.4(b)(13). It is our
further understanding that DOPSR did not make a determination on the eligibility of these files
for release, but instead referred you to the Directorate of Defense Trade Controls (DDTC)
regarding public release of these files.
        Case 1:18-cv-00637-RP Document 117-3 Filed 11/10/20 Page 2 of 2


        I advise you that for the purposes ofIT AR § 125 .4(b )( 13), the Department of State is a
cognizant U.S. government department or agency, and DDTC has authority to issue the requisite
approval for public release. To that end, I approve the Published Files, Ghost Gunner Files, and
CAD Files for public release (i.e., unlimited distribution). As set forth in ITAR § 125.4(b)(13),
technical data approved for public release by the cognizant U.S. government department or
agency is not subj ect to the licensing requirements of the IT AR.

                                                       Sincerely,




                                                       Acting Deputy Assistant Secretary for the
                                                       Directorate of Defense Trade Controls




                                                 2
